JOSEPH & KIRSCF-TEN13AUM         LLP
Attorneys at Law
Charles Joseph                                                                                32 Broadway, Suite 601
D. Maiman Kirschenbaum                                                                          New York, NY 10004
Denise Schulman                                                                                  Phone 212) 688-5640
Josef Nussbaum                                                                                     Fax (212) 688-2548
Lucas Buzzard                                                                                        www.jk-llp.com
Leah Seliger




      November 26, 2019

      Hon. Ronnie Abrams
      Thurgood Marshall
      United States Courthouse
                                                                                /r·;L~-;~~~~-~S=:DN:7Y~=====,
      40 Foley Square                                                       1 DOCUMENT
      New York, NY 10007
                                                                                 ELECTRONICALLY FILED
                      Re:        Fazzalari v. Altierre Corp.                    DOC#:
                                 No. 19 CV 7457                            Ii
                                                                           ~DATEF:::1t-=Eo=-:-/71((,il~&~/(-
                                                                                                          1-=
      Dear Judge Abrams:                                                                         --~------~~'

             We represent the Plaintiff in the above-referenced action. I write with Defendant's consent
     to request an adjournment of the initial conference and the submission of a joint letter and case
     management plan, which are currently scheduled for December 13, 2019 and December 6, 2019,
     respectively. Your Honor referred this case to mediation, with the initial conference to follow if
     the "mediation process is unsuccessful." (Dkt. No. 6 at 1.) The mediation has been scheduled for
     January 10, 2020. Accordingly, we respectfully request that the initial conference be adjourned to
     a date after January 10, 2020 that is convenient for the Court, and that the joint letter and case
     management plan be due one week before the initial conference. The parties note that they are not
     available for a conference on January 15, 16, 22, 23, 28, 29, and 31, 2020 and February 5, 7, 10-
     14, 19, and 24-28, 2020. This is the first request for an adjournment of the initial conference. We
     thank the Court for its attention to this matter.

                                                               Respectfully submitted,

                                                               Isl Denise A. Schulman
                                                               Denise A. Schulman


     cc: All Counsel (via ECF)
                                                Application granted. The initial conference is
                                                hereby adjourned to January 24, 2020 at 4 p.m.

                                                SO ORDERED.


                                                                      Hon. onnie Abrams
                                                                      11/2612019
